Citation Nr: 0101546	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-13 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a medial meniscectomy of the right knee prior to 
November 10, 1999.  

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a total right knee replacement from January 1, 
2001.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1953 to 
April 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

In June 2000, the Board remanded the issue of entitlement to 
an increased rating for residuals of a medial meniscectomy of 
the right knee prior to November 10, 1999, and the case has 
since been returned for further appellate review.  

After a careful review of the record, the Board has added, 
for the purpose of clarity, the issue of entitlement to an 
increased evaluation for residuals of a total right knee 
replacement.  

In January 2000 the RO recharacterized the veteran's service 
connected right knee disability from residuals of a medial 
meniscectomy to total right knee replacement in light of 
recent replacement surgery that had been performed on the 
right knee.  

The RO did not treat the total right knee replacement as a 
separate service-connected disability, separately rated, that 
required an appeal by the veteran in order to confer 
jurisdiction; rather, it simply recharacterized the name of 
the already service-connected right knee disability to more 
accurately account for the current disability following the 
surgery.  




After assigning a total temporary evaluation for the period 
of hospitalization required by the total right knee 
replacement surgery, the RO lowered the right knee disability 
to 30 percent effective January 1, 2001.  

Thus, although the name of the service-connected right knee 
disability has been changed, the issue of entitlement to an 
increased rating for the service-connected right knee 
disability (currently named a total right knee replacement) 
remains pending, and the veteran has not indicated 
satisfaction with the current rating assigned for his right 
knee disability.  The appellant is generally presumed to be 
seeking the maximum benefit available by law, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

As a result, the Board has listed the currently pending right 
knee increased rating claim as two issues on the title page 
corresponding to the periods before and after his 
hospitalization for total right knee replacement surgery 
(during which a temporary total disability evaluation was 
assigned).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

During the November 2000 hearing before the Board, the 
veteran testified that he was receiving disability benefits 
from the Social Security Administration (SSA) based upon his 
right knee disability as well as his left knee disability.  
Transcript, pp. 6-7.  He has not specified how long he has 
been receiving such benefits.  Therefore, they may pertain to 
both of the rating periods at issue.  

It appears that the veteran's SSA records are not on file.  
The duty to assist extends to obtaining records of the SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992);  Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992); see also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  

The Board is also of the opinion that a remand is required in 
order to more accurately determine the current level of 
severity of the right knee disability, as no such examination 
has been performed since the veteran underwent his total 
right knee replacement surgery.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994); see also 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)(2)(C)).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  




The RO should consider on remand whether any additional 
notification or development action in addition to that 
specified above is required under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000).  If it is determined that such additional 
development is required, the RO should complete it.  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

3.  If, after completion of the above, 
the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  

4.  The RO should schedule the veteran 
for a VA special orthopedic examination 
by an orthopedic surgeon or other 
available appropriate specialist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
right knee disability (total right knee 
replacement).  

The claims file, a separate copy of this 
remand, and the criteria of 38 C.F.R. 
§ 4.40, 4.45, and 4.59 (2000) should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination and the examination report 
should be annotated in this regard.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's right knee disability should be 
accompanied by a complete rationale.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including 
specifically, arthritis, instability of 
the knee, active and passive range of 
motion in degrees, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected right 
knee disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  It is requested that the 
examiner provide explicit responses to 
the following questions:

(a)  Does the service-connected right 
knee disability cause weakened movement, 
crepitation, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the right knee, and whether there are any 
other objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

(c)  The examiner should address whether 
the service-connected disability involves 
only the joint structure, or the muscles 
and nerves as well.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

The veteran is hereby advised that 
failure without good cause shown to 
report for any scheduled VA examinations 
may result in a denial of his claim.  
38 C.F.R. § 3.655 (1999); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to an evaluation in 
excess of 20 percent for residuals of a 
medial meniscectomy of the right knee 
prior to November 10, 1999, and 
entitlement to an evaluation in excess of 
30 percent for residuals of a total right 
knee replacement from January 1, 2001.  

In this regard, the RO should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.16, 4.40, 4.45, and 4.59 
(2000), as warranted.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


